Name: Commission Regulation (EEC) No 367/88 of 8 February 1988 on arrangements for imports into France of certain textile products (category 90) originating in Hungary
 Type: Regulation
 Subject Matter: Europe;  leather and textile industries;  international trade;  trade
 Date Published: nan

 10 . 2 . 88 Official Journal of the European Communities No L 37/5 COMMISSION REGULATION (EEC) No 367/88 of 8 February 1988 on arrangements (or imports into France of certain textile products (category 90) originating in Hungary THE COMMISSION OF THE EUROPEAN COMMUNITIES, Hungary before the date of entry into force of this Regu ­ lation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of HAS ADOPTED THIS REGULATION ¢ certain textile products originating in third countries ('), and in particular Article 11 thereof, Article 1 Without prejudice to the provisions of Article 2, imports into France of the category of products originating in Hungary and specified in the Annex hereto shall be subject to the provisional quantitative limit set out in that Annex. Whereas Article 11 of Regulation (EEC) No 4136/86 lays down the conditions under which quantitative limits may be established ; whereas imports into the Community of certain textile products (category 90) specified in the Annex hereto and originating in Hungary have exceeded the level referred to in paragraph 3 of the said Article 1 1 ; Whereas, in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 4136/86, on 28 January 1988 Hungary was notified of a request for consultations ; whereas, pending a mutually satisfactory solution, the Commission has requested Hungary for a provisional period of three months to limit exports to France of products falling within category 90 to 50 tonne? with effect from the date of notification of the request for consultations ; whereas pending the outcome of the requested consultations quantitative limits identical to those requested of the supplier country should be applied provisionally to imports of the category of products in question ; Article 2 1 . Products as referred to in Article 1 shipped from Hungary to France before the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period. 2. Imports of products shipped from Hungary to France after the entry into force of this Regulation shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 4136/86. 3. All quantities of products shipped from Hungary on or after 28 January 1988 and released for free circulation shall be deducted from the quantities limit laid down. This provisional limit shall not, however, prevent the importation of products covered by it but shipped from Hungary before the date of entry into force of this Regu ­ lation . Whereas paragraph 1 3 of the said Article 1 1 ensures that the quantitative limits are observed by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 4136/86 ; Whereas the products in question exported from Hungary to the Community between 28 January and the date of entry into force of this Regulation must be set off against the quantitative limits which have been introduced ; Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Whereas these quantitative limits should not prevent the importation of products covered by them shipped from (') OJ No L 387, 31 . 12. 1986, p. 1 . It shall apply until 27 April 1988 . No L 37/6 Official Journal of the European Communities 10 . 2. 88 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 February 1988 . For the Commission Willy DE CLERCQ Member of the Commission ANNEX Category CN code Description Third country Units MemberState Quantitative limit from 28 January to 27 April 1988 90 5607 41 00 5607 49 11 5607 49 19 5607 49 90 5607 50 11 5607 50 19 5607 50 30 5607 50 90 Twine, cordage, ropes and cables of synthetic fibres, plaited or not Hungary tonnes F 50